Case 3:18-cv-05639-RSM Document 184-8 Filed 08/26/19 Page 1 of 2




         EXHIBIT H
                                     Case 3:18-cv-05639-RSM Document 184-8 Filed 08/26/19 Page 2 of 2
Declaration of Lorraine Barrick ISO Motion for Partial Summary Judgment                                                                              Exhibit H


Analysis of Loan Covenants

                                                                             2018
                                                  Q1                Q2                  Q3              Q4                        Source:
Debt Service Coverage Ratio Actual                       1.66               1.64             0.99            0.41 Q1, Q2, Q3, & Q4 Quarterly Reporting
Debt Service Coverage Ratio Required                     1.15               1.15             1.15            1.15 LOM page 56
Variance                                               $0.51              $0.49           ($0.16)         ($0.74)

Debt Service Reserve Fund Actual               $141,407.67     $150,000.00          $2,190,918.33 $1,297,159.71 Q1, Q2, Q3, & Q4 Quarterly Reporting
Debt Service Reserve Fund Required           $2,571,718.00 $2,571,718.00            $2,571,718.00 $2,571,718.00 LOM Appendix A-4
Variance                                    ($2,430,310.33) ($2,421,718.00)          ($380,799.67) ($1,274,558.29)

Operating Reserve Fund Actual                  $600,000.00       $559,180.76               $0.00           $0.04 Q1, Q2, Q3, & Q4 Quarterly Reporting
Operating Reserve Fund Required                $750,000.00       $750,000.00         $750,000.00     $750,000.00 LOM Appendix A-8
Variance                                      ($150,000.00)     ($190,819.24)       ($750,000.00)   ($749,999.96)

Repair and Replacement Fund Actual              $59,854.34       $260,299.07               $1.36           $1.36 Q1, Q2, Q3, & Q4 Quarterly Reporting
Repair and Replacement Fund Required           $500,000.00       $500,000.00         $500,000.00     $500,000.00 LOM Appendix A-10
Variance                                      ($440,145.66)     ($239,700.93)       ($499,998.64)   ($499,998.64)




                                                                                                                                                  Page 1 of 1
